 



Exhibit 10.1
Release Agreement
Dated this 10th day of November, 2006

     
Between:
  Dr. Silvia Noiman Identity no. 13647730
 
  Residing at 12 Kibush Ha’avoda Street, Hertzliya, Israel
 
  (“Silvia Noiman”)

of the first part
And between:
  EPIX Pharmaceuticals Ltd. Identity no. 512864307
 
  Located at S.A.P. Building, 3 Hayetzira St., Ramat-Gan, Israel
 
  (“EPIX Pharmaceuticals Ltd. / the Company”)

of the second part
Whereas Silvia Noiman was employed by EPIX Pharmaceutical Ltd.(formerly known as
Predix Pharmaceuticals, Ltd.) as of November 1st, 2000 following an employment
agreement dated October 31st, 2000(the “Employment Agreement”); and
Whereas, the parties have reached an agreement regarding the termination of
Silvia Noiman employment with the Company according to the terms and conditions
expressly provided herein, in this release agreement (the “Release Agreement”);
and
Whereas, the parties agree that such Release Agreement shall constitute a final
settlement between the parties in regards to Silvia Noiman employment and/or
termination of employment with EPIX Pharmaceuticals Ltd. thereof;
Now, therefore, it is hereby declared, covenanted and agreed between the parties
as follows:

1.   The preamble to this Release Agreement constitutes an integral part hereof.
  2.   As of November 10th, 2006 (the “Termination Date”) — Silvia Noiman
employment with the Company shall cease, and the employee-employer relationships
and Employment Agreement with the Company shall be terminated.   3.   Notice
period: The period commencing on October 26, 2006 and until Termination Date —
shall be considered as a prior notice period for termination (the: “Prior Notice
Period”). During the Prior Notice Period Silvia Noiman shall remain an employee
of the Company and continue to perform her services and obligations, unless
otherwise instructed by the Company, and the Company shall pay Silvia Noiman her
regular salary and all other social benefits as proscribed under the Employment
Agreement.   4.   Options:

 



--------------------------------------------------------------------------------



 



  4.1.   Until Termination Date, and within 90 (Ninety) days after Termination
Date, Silvia Noiman shall be entitled to exercise all of her vested options to
purchase Common Stock of EPIX Pharmaceuticals, Inc. which were granted to Silvia
Noiman in accordance with any and all option agreements entered into between
Silvia Noiman and the Company during Silvia Noiman’s employment with the Company
(the “Options”). Options, which shall vest during the period as of the date of
this Release Agreement and until Termination Date, may be exercised by Silvia
Noiman within 90 (Ninety) days after Termination Date. For the avoidance of
doubt, after such period - unexercised Options will immediately expire and
terminate, and thereafter, Silvia Noiman shall no longer have any right to
exercise such remaining unexercised Options.     4.2.   All Options granted
pursuant to the Predix 2003 Stock Incentive Plan that are not vested as of the
Termination Date shall automatically become vested Options on that date and will
be immediately exercisable. The following summarizes all granted Options
pursuant to the Predix 2003 Stock Incentive Plan to purchase Common Stock of
EPIX Pharmaceuticals, Inc. held by Silvia Noiman that have not been exercised as
of the date of this Release Agreement and that shall vest as of the Termination
Date:

                                                                             
Vested as of Grant Date   Granted   Price   Currently Vested   Currently
Unvested   Termination Date
9/23/2004
    22     $ 0.98       22       0       22  
8/11/2003
    5,045     $ 2.18       5,045       0       5,045  
8/11/2003
    10,527     $ 2.18       7,895       2,632       10,527  
4/29/2004
    3,214     $ 2.18       1,807       1,407       3,214  
9/23/2004
    95,293     $ 0.98       95,293       0       95,293  
9/23/2004
    30,554     $ 0.98       30,554       0       30,554  
1/18/2005
    74,092     $ 0.98       32,415       41,677       74,092  
4/28/2005
    11,141     $ 1.74       3,481       7,660       11,141  
6/5/2006
    24,800     $ 3.62       4,650       20,150       24,800  

     The exercise of any Options shall be subject to the terms of Sections 4.1
and 5 of this Release Agreement.

 



--------------------------------------------------------------------------------



 



  4.3.   Except specified in this Section 4 of this Release Agreement, the terms
and conditions of any and all other stock option agreements entered into between
Silvia Noiman and the Company during Silvia Noiman’s employment with the Company
are not modified in any way and remain subject to the terms of the Predix 2003
Stock Incentive Plan or the Amended and Restated 1992 Equity Incentive Plan,
respectively, or any applicable predecessor or successor plans. For the
avoidance of doubt, the vesting of all Options granted under the Amended and
Restated 1992 Equity Incentive Plan shall not be accelerated hereunder and shall
terminate on the Termination Date, and all such unvested Options on the
Termination Date shall be forfeited pursuant to their terms.

5.   Acknowledgement of Prior Agreement. Silvia Noiman hereby acknowledges and
declares that on or about October 31, 2000, Silvia Noiman and the Company
entered into an Employment Agreement, as amended, a copy of which is attached as
Exhibit A. Silvia Noiman further acknowledge and declares that certain
obligations set forth in that Employment Agreement will survive the termination
of her employment with the Company, including but not limited to the obligations
set forth in Section 8 (Proprietary Rights and Information), Section 9 (Secrecy
and Nondisclosure) and Section 10 (Non-Competition). Continued Compliances by
Silvia Noiman with the foregoing obligations shall be a condition to the
exercise of any Options pursuant to Section 4 above and the receipt of any
payments pursuant to Section 6.4 below.   6.   Final accounting: Upon
termination Date, the parties will prepare a final accounting, pursuant to which
the Company shall:

  6.1.   Convey to Silvia Noiman a letter, addressed to Kali Insurance, the
insurance company, instructing that all sums accrued in the managers insurance
policy as a result of the Company’s and Silvia Noiman’s contributions towards
severance pay and compensatory payments — shall be released to Silvia Noiman;  
  6.2.   Convey to Silvia Noiman a letter, addressed to Kali Insurance,
education fund, instructing that all sums accrued in such fund as a result of
the Company’s and Silvia Noiman’s contributions — shall be released to Silvia
Noiman;     6.3.   Furthermore, the Company shall redeem all utilized vacation
days accrued by Silvia Noiman — up to the Termination Date;     6.4.   In
addition thereto, the Company shall pay to Silvia Noiman a special retirement
grant, in an aggregate amount of NIS 411,626 in your last salary, made up of:

  6.4.1.   Three month’s gross salaries in the amount of NIS 229,428.

 



--------------------------------------------------------------------------------



 



  6.4.2.   Redemption of 51.59 vacation days accumulated in the amount of NIS
181,586.     6.4.3.   Recreation Pay in the amount of NIS 612.

7.   It is hereby agreed, that all amounts paid to Silvia Noiman under this
Release Agreement, which exceed the amounts due to Silvia Noiman under
applicable law — shall be subject to Silvia Noiman signing a Letter of Waiver
and Release, in the form attached hereto as appendix A, which constitutes an
integral part hereof, and the fulfilling of all of Silvia Noiman’s obligations
towards EPIX Pharmaceuticals Ltd. under the Release Agreement and/or the
Employment Agreement, during the Notice Period and up to Termination Date.   8.
  By signing this Release Agreement, Silvia Noiman, hereby acknowledges and
declares, that the payment of the amounts pursuant to this Release Agreement
shall forever release and discharge the Company, including any other entity or
corporation affiliated with the Company, whether as a parent company, sister
company, subsidiary or in any other manner whatsoever, from any and all claims,
demands and causes of actions of any kind whatsoever of Silvia Noiman, whether
direct or indirect, and that Silvia Noiman does not have and will not have at
any time in the future any claims, demands or causes of actions of any kind
whatsoever, whether direct or indirect, against the Company, its employees,
officers, directors, agents, those operating on its behalf or in its name any/or
any other entity or corporation affiliated with the Company, whether as a parent
company, sister company, subsidiary or in any other manner whatsoever
(including, but not limited to, any claims, demands and causes of actions under
the laws of the United States or any state thereof)   9.   In addition, by
signing this Release Agreement, Silvia Noiman, hereby acknowledges and declares,
that she shall not make any false, disparaging or derogatory statements, nor
shall he disparage or encourage or induce others to make any false, disparaging
or derogatory statements, to any media outlet, industry group, financial
institution or any current or former employee, consultant, client, customer or
competitor of the Company, regarding the Company or any of its directors,
officers, employees, agents or representatives, or the Company’s business
affairs and financial condition, which would adversely affect, but not limited
to: (i) the conduct of the business of the Company (including, without
limitation, any business plans or prospects) or (ii) the business reputation of
the Company. Silvia Noiman’s undertakings under this section shall continue to
be binding upon him, with out any limitations, also after Termination Date.  
10.   Upon their signature on this Release Agreement, the parties declare and
undertake:

 



--------------------------------------------------------------------------------



 



  10.1.   To keep the contents and the existence of this Release Agreement in
complete confidence, not to reveal its contents or existence to any third party
and/or to make any use of this Release Agreement and not to transfer it to any
third party other than the tax authorities, at their request, subject to the
requirements of confidentiality of the relevant tax laws and where such
disclosure is otherwise required by applicable law.     10.2.   That they have
signed this Release Agreement of their own free will and without any duress
after they have read it and fully understood its content and ramifications.

In Witness whereof, the parties have signed this Release Agreement as of the
date set forth above.
 

/s/ Silvia Noiman       /s/ Michael Kauffman                 Silvia Noiman      
EPIX Pharmaceuticals Ltd.                by:   Michael Kauffman          title:
  Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Letter of Waiver and Release
I, Silvia Noiman (Identity no. 13647730), hereby acknowledge, declare and
confirm the following:

1.   I am signing this document of my own free will and after being made fully
aware of all my rights. I understand that this document is a legally binding
document that relates to rights, benefits and payments to which I am entitled
under law. Prior to signing this document, I have read it carefully and I have
consulted with such experts, including legal counsel, as I have deemed
appropriate.

2.   I have received from the company, EPIX Pharmaceuticals Ltd. (the
“Company”), on or before the date hereof, all that is due to me and everything
to which I am entitled from the Company, both in respect of my employment with
the Company and in connection with the termination of my employment with the
Company, including without limitation, all salary payments, pay in lieu of
annual vacation, severance pay, full and regular contributions to my Managers’
Insurance Policy and to my Keren Hishtalmut Fund, recreation pay, sick leave
pay, tuition fees and any other sums which may be due or otherwise payable to me
under applicable law and regulation , by virtue of any agreement or custom or by
virtue of any other grounds.

3.   In connection with the termination of my employment with the Company, I
have received from the Company additional payments above and beyond those
payments to which I am entitled and which are payable to me under applicable law
and regulation, by virtue of any agreement or custom or by virtue of any other
grounds.

4.   I hereby release the Company, including any other entity or corporation
affiliated with the Company, whether as a parent company, sister company,
subsidiary or in any other manner whatsoever, from any and all obligations
towards me arising out of or in connection with my employment with the Company
and/or the termination of my employment with the Company. I do not have any
claim against or demand upon the Company, including any other entity or
corporation affiliated with the Company, whether as a parent company, sister
company, subsidiary or in any other manner whatsoever. Neither I, nor any person
acting in my name or as my representative shall in the future make any claim
against or demand upon the Company, including any other entity or corporation
affiliated with the Company, whether as a parent company, sister company,
subsidiary or in any other manner whatsoever, arising out of or in connection
with any matter related to my employment with the Company or the termination of
my employment with the Company.

 



--------------------------------------------------------------------------------



 



5.   I shall not commence, participate in or voluntarily provide assistance in
connection with any grievance, action, suit or proceeding against the Company
before any court, administrative agency or other tribunal, nor shall I directly
or indirectly encourage any other person to engage in any such activities. In
the event that I am served with or otherwise receive a summons, subpoena or any
other legal notice requiring me to provide assistance in connection with any
grievance, action, suit or proceeding against the Company before any court,
administrative agency or other tribunal, I shall notify the Company of such
service or receipt, by sending a copy of such summons, subpoena or legal notice
by hand delivery or by registered mail within 5 (five) days of such service or
receipt.

6.   This document also constitutes an acknowledgment of payment and release in
accordance with Section 29 of the Severance Pay Law.

7.   I am and shall continue to be legally bound by such of the terms and
conditions of my Employment Agreement with the Company, which according to the
terms of the Agreement survive the termination of my employment with the
Company, including without limitation, all of my obligations of confidentiality,
non-competition and development rights.

8.   I am fully aware of all of my rights and I acknowledge, declare, confirm
and agree to all that is stated above.

     
/s/ Silvia Noiman
 
Silvia Noiman
   
Employee’s Signature
   

Date: November 9, 2006

 